                                             Hon. Brian A. Tsuchida


 1
 2
 3
                        UNITED STATES DISTRICT COURT
 4                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 5
     UNITED STATES OF AMERICA,          )
 6                                      )
                         Plaintiff,     )    NO. CR 19-177 MAT
 7                                      )
               v.                       )   ORDER
 8                                      )   TO PERMIT EARLY PREPARATION
     NAIA THOMAS and                    )   OF PRESENTENCE REPORTS
 9   DANIELLE THOMAS,                   )
                                        )
                         Defendants.    )
10   ___________________________________)
11        The court has considered the unopposed motion to permit
12   early preparation of presentence reports for the defendants in
13   this case.   The motion is GRANTED.

14        Dated this 25TH day of September, 2019.

15
                                           _________________________
                                           BRIAN A. TSUCHIDA
16                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
